J-S40009-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

LANCE PATRICK GREENAWALT,

                            Appellant                 No. 1577 MDA 2013


             Appeal from the Judgment of Sentence April 16, 2013
             In the Court of Common Pleas of Cumberland County
             Criminal Division at No(s): CP-21-CR-0000347-2011


BEFORE: BENDER, P.J.E., BOWES, J., and PANELLA, J.

MEMORANDUM BY BENDER, P.J.E.:                       FILED AUGUST 26, 2014

        Lance Patrick Greenawalt appeals from the judgment of sentence

imposed on April 16, 2013, following a jury trial that resulted in his

conviction for Criminal Solicitation - Criminal Homicide (two counts),

Criminal Attempt - Criminal Homicide, Aggravated Assault (two counts), and

Burglary.1

imprisonment. We affirm.

        Appellant raises the following issues on appeal:

        1. Was the evidence at trial sufficient to convict [Appellant] of
        the crimes of attempted murder, aggravated assault, and
        burglary?


____________________________________________


1
    Respectively, 18 Pa.C.S. §§ 902(a), 901(a), 2702(a)(1), and 3502(a).
J-S40009-14


        2. Was the evidence at trial sufficient to convict [Appellant] of
        solicitation to commit murder?

        3. Did the trial court err by not severing the solicitation charges
        from the attempted murder, aggravated assault, and burglary
        charges?


        change in venue for the criminal attempt to commit murder,
        aggravated assault, and burglary charges, when jurisdiction was
        proper in Adams County, Pennsylvania?

        5. Did the [c]ourt
        recorded statement on the basis that he was denied his Fifth
        Amendment right against self-incrimination and were those
        statements made in violation of Miranda?[2]

        6. Did the [c]ourt err by refusing to grant [App
        in [l]imini[,] which sought to exclude the testimony of T. Bryce,
        the informant, because Bryce pled guilty in York County,
        Pennsylvania, to false reports and obstruction of justice for lying
        that he had been solicited by another to murder a Pennsylvania
        State Trooper in the hope of receiving favorable treatment for an
        open charge that he had at that time in York County?

        7. Did the [j]udge err by refusing to suppress and/or exclude the
        involuntary interception of conversations both pretrial and at
        trial between the informant and [Appellant] because (a) the
        affidavit of probable cause that formed the basis for the
        involuntary wiretap arose from an informant who was a tainted
        and untrustworthy source in that at the time of the application
        for the wiretap and its issuance, the informant had an open
        charge for falsifying information concerning a false allegation
        that he had been solicited to kill a Pennsylvania State Trooper in
        York County, Pennsylvania; (b) that neither the Application for
        Oral Communications Intercept nor the Affidavit of Probable

        credibility issues about which the Commonwealth was aware that
        concerned the facts and circumstances surrounding the open
        false reports and dealing in unlawful activities charge wherein
____________________________________________


2
    Miranda v. Arizona, 384 U.S. 436 (1966).



                                           -2-
J-S40009-14


     the [i]nformant was charged with false statements regarding a
     different solicitation for murder case, thereby not disclosing that
     material fact in the document; (c) that neither the [a]pplication
     for [i]ntercept [o]rder nor the [a]ffidavit of [p]robable [c]ause
     contained any statement that the intercept was requested and
     required because of concerns with the [i]nformant's credibility
     due to his prior criminal record and the open York County false
     reports charge to which the [i]nformant had not yet pled guilty,
     and (d) the [o]rder that authorized the wiretap did not
     sufficiently identify the location of where the wiretap was to be
     placed?

     8. Did the [c]ourt err by refusing to suppress the statement of
     Appellant?




against him in the following manner:

     The standard for reviewing the sufficiency of the evidence is
     whether the evidence admitted at trial and all reasonable
     inferences drawn therefrom, when viewed in the light most
     favorable to the Commonwealth as the verdict winner, is
     sufficient to support all the elements of the offenses beyond a
     reasonable doubt.

Commonwealth v. Mitchell, 839 A.2d 202, 205 (Pa. 2003) (citing

Commonwealth v. Miller, 664 A.2d 1310, 1314 (Pa. 1995)).            The fact-



                        Commonwealth v. Ramtahal, 33 A.3d 602, 607

(Pa. 2011) (citing Commonwealth v. Laird, 988 A.2d 618, 624 (Pa.

2010)).



rulings on his (1) motion for severance; (2) motion to change venue; and


                                    -3-
J-S40009-14


(3) motion in limine for an abuse of discretion.   See Commonwealth v.

Dozzo, 991 A.2d 898, 901 (Pa. Super. 2010) (motion for severance);

Commonwealth v. Brookins, 10 A.3d 1251, 1259 (Pa. Super. 2010)

(motion to change venue); Commonwealth v. Owens, 929 A.2d 1187,

1190 (Pa. Super. 2007) (motion in limine).

     F

(1) his recorded statement and (2) the wiretapped conversations between

him and Timothy Bryce in the following manner:

     Our standard of review in addressing a challenge to a trial
     court's denial of a suppression motion is whether the factual
     findings are supported by the record and whether the legal
     conclusions drawn from these facts are correct. When reviewing
     rulings of a suppression court, we must consider only the
     evidence of the prosecution and so much of the evidence for the
     defense as remains uncontradicted when read in the context of
     the record as a whole. Where the record supports the findings of
     the suppression court, we are bound by those facts an [sic] may
     reverse only if the legal conclusions drawn therefrom are wrong.

Commonwealth v. Paxton, 821 A.2d 594, 598 (Pa. Super. 2003) (quoting

Commonwealth v. Colon, 777 A.2d 1097, 1100 (Pa. Super. 2001)); see

also Commonwealth v. Pruitt, 951 A.2d 307, 318 (Pa. 2008) (discussing

a waiver of Miranda rights).



law, and the comprehensive opinion authored by the Honorable M. L. Ebert,

Jr., of the Court of Common Pleas of Cumberland County, entered November

4, 2013. We conclude that Judge Ebe




                                   -4-
J-S40009-14


presented in this appeal. Accordingly, we adopt the opinion as our own for

purposes of further appellate review.3

       Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/26/2014




____________________________________________


3
   The trial court does not                                    Missouri v.
Seibert, 542 U.S. 600 (2004) (plurality). Nevertheless, we note that such
reliance is misplaced. See Commonwealth v. Charleston, 16 A.3d 505,
525 (Pa. Super. 2011) (rejecting an argument that Seibert established
binding precedent). Moreover, Seibert is inapposite. In that case, a
plurality of the United States Supreme Court determined that Miranda
warnings, intentionally issued mid-interrogation after a defendant gave an
unwarned confession, were ineffective. Seibert, 542 U.S. at 612-14. Here,
Appellant received adequate Miranda warnings prior to giving any
inculpatory statement, and there is no indication that the officers who
interviewed Appellant sought to withhold appropriate Miranda warnings.



                                           -5-